DETAILED ACTION
This Office Action is responsive to the amendment filed on 5/18/2022.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2022 has been entered.
 

Claim Rejections - 35 USC § 112
Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is reproduced below.

    PNG
    media_image1.png
    139
    641
    media_image1.png
    Greyscale

As currently written, the scope of the claim is indefinite, as it is unclear how the instant claim is intended to further limit the scope of the parent claim. Independent claim 1 does not recite the limitation of an alkoxyorganosilane; rather, the independent claim recites an alkoxyorganosilane polysulfide which is required to correspond to the recited formula. Note that none of the compounds recited in claim 8 correspond to the chemical formula of claim 1; claim 8 therefore does not appear to be intended to further limit the alkoxyorganosilane polysulfide. On the other hand, the claim only states that an alkoxyorganosilane comprises at least one of the named compounds; no language is included that would describe how this alkoxyorganosilane is present. Is the claim intended to require that one of the named compounds is used to modify the elastomer (A) in combination with the alkoxyorganosilane polysulfide? Or is the claim intended to require that one of the named compounds is simply present in the composition in addition to the elastomer (A) and filler (B)? The scope of the claim is therefore unclear. 
Regarding claim 9: Claim 9 depends from independent claim 1 and states that an alkoxyorganosilane is chosen from a list of recited compounds, none of which fall within the scope of alkoxyorganosilane polysulfide of the parent claim. Similar to claim 8 discussed in the previous paragraph, the scope of claim 9 is therefore indefinite, as it is unclear how the alkoxyorganosilane recited in claim 9 is meant to be included in the claimed invention.

Allowable Subject Matter
Claims 1-5, 7, 10-12, and 14-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record if Yan et al, WO2017/015592, which discloses end modification of a diene polymer with an alkoxyorganosilane polysulfide. The prior art process comprises the steps of 1) preparing a living polymer via anionic polymerization, 2) reacting the terminus of said living polymer with a silane compound shown below,   

    PNG
    media_image2.png
    90
    95
    media_image2.png
    Greyscale

and 3) reacting the product of step 2 with a silane containing compound such as an alkoxyorganosilane polysulfide. Note that Yan requires that the final modified polymer have a structure containing 1 to 8 –(SR1R2Z)- repeating units (introduced in step 2) between the polymer chain and the alkoxyorganosilane polysulfide. The prior art does not teach nor does it fairly suggest a structure wherein the polymer is reacted directly to the alkoxyorganosilane polysulfide without an intermediate step, as required by the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765  

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765